Appeal from order denying plaintiff’s motion to examine the defendant corporation under sections 288 and 289 of the Civil Practice Act in a negligence action. Order affirmed, with ten dollars costs and disbursements. A public corporation does not come within the language of sections 288 and 289 of the Civil Practice Act, and, therefore, is not subject to the provisions of those sections. (Kasitch v. City of Albany, 283 N. Y. 622, decided May 21, 1940; Bush Terminal Co. v. City of New York, 259 id. 509; Davidson v. City of New York, 221 id. 487.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.